Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 12, 2007, which, among other things, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant was not totally unemployed and, thus, was ineligible to receive unemployment insurance benefits (see Matter of Croce [Commissioner of Labor], 48 AD3d 869, 869 [2008]). The record discloses that, during the benefits period, claimant engaged in ongoing activities associated with his lighting supply business, including purchasing various lighting materials as well as soliciting business. Claimant’s assertion that he purchased the lighting supplies for personal use created a credibility issue for resolution by the Board (see Matter of Landry [Commissioner of Labor], 45 AD3d 1020, 1021 [2007]). Given the foregoing, and notwithstanding claimant’s assertion that the business was not profitable, claimant was not totally unemployed within the meaning of Labor Law § 591 (1) (see Matter of Moreira-Brown [Commissioner of Labor], 36 AD3d 987, 988 [2007]). Substantial evidence also supports the Board’s finding that claimant made willful misrepresentations to obtain *1313benefits, thereby warranting the imposition of a recoverable overpayment and forfeiture of future benefits (see Matter of Ibrahim [Commissioner of Labor], 45 AD3d 1128, 1129 [2007]).
Mercure, J.P., Spain, Rose, Malone Jr. and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.